DETAILED ACTION
Claims 1 – 20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 11, 17, 19, 20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Otani (US Publication 2018/0088648 A1). 
	The teachings of Otani as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the current pending claims.
Regarding claim 1, Otani discloses a first apparatus [Fig. 7, power receiving device 150]
a detection circuitry [voltage information acquisition unit 124] to detect a first voltage level of reference current received from a second apparatus [0088: The voltage information acquisition unit 124 measures the voltage value of the power supply line 131][0127-0131], 
wherein the second apparatus is to provide the reference current at a second voltage level [0115] [0084: The voltage information acquisition unit 114 measures the voltage value of the power supply line 131 of the power feeding device 110] [0124: the voltage information acquisition unit 124 of the power receiving device 150 measures the voltage value of the power supply line 131 of the power receiving device 150][0127 – 0131]; and 
a controller to negotiate a power transmission agreement with the second apparatus for transmission of power from the second apparatus to the first apparatus, based at least in part on a difference between the first voltage level and the second voltage level [0126: The controller 142 determines, using the voltage value measured in the voltage information acquisition unit 114 of the power feeding device 140 (hereinafter it will also be referred to as a supplied voltage value of the power feeding device 140) and the voltage value measured in the voltage information acquisition unit 124 of the power receiving device 150 (hereinafter it will also be referred to as a received voltage value of the power receiving device 150), whether to allow the power feeding by the power feeding device 140 (Step S126).][0127 – 0131: the controller 142 may reduce the voltage to be supplied from the power feed device 140 based on the determination]. 

Regarding claim 2, Otani discloses the first apparatus of claim 1, wherein the controller is to cause transmission of a value of the first voltage level to the second apparatus, to cause the second apparatus to determine the difference between the first voltage level and the second voltage level [0125: The controller 152 of the power receiving device 150 transmits the voltage value acquired by the voltage information acquisition unit 124 to the power feeding device 140][0126-0131: determine power level based on the voltage difference]. 
Regarding claim 6, Ontani discloses the first apparatus of claim 1, further comprising: a first input/output (I/O) port, wherein a second I/O port of the second apparatus is to be coupled to the first I/O port of the first apparatus via a communication link [Figs 1, 5, 7, and 9 connection between the power feeding device and power receiving device]. 
Regarding claim 7, Ontani discloses the first apparatus of claim 6, wherein the first and second I/O ports are Universal Serial Bus (USB) ports [0003, 0031, 0083, and 0158: USB I/O ports]. 
Regarding claim 8, Ontani discloses the first apparatus of claim 7, wherein at least one of the first and second I/O ports is a USB type C port [0003, 0031, 0083, and 0158: USB I/O ports]. 
Regarding claim 11, Ontani discloses the first apparatus of claim 1, further comprising: a display, wherein the controller is to cause issuance of a notification on the display, in response to the difference between the first voltage level and the second voltage level being higher than 
Regarding claim 17, Ontani discloses one or more non-transitory computer-readable storage media to store instructions that, when executed by a processor, cause the processor to: transmit a reference current at a first voltage from a first apparatus to a second apparatus, wherein the processor and the computer-readable storage media are included in the first apparatus; receive, from the second apparatus, a value of a second voltage at which the reference current was received at the second apparatus; determine a difference between the first voltage and the second voltage; and transmit power from the first apparatus to the second apparatus, based on least in part on the difference between the first voltage and the second voltage [0115][0124: the voltage information acquisition unit 124 of the power receiving device 150 measures the voltage value of the power supply line 131 of the power receiving device 150][0127 – 0131] [0126: The controller 142 determines, using the voltage value measured in the voltage information acquisition unit 114 of the power feeding device 140 (hereinafter it will also be referred to as a supplied voltage value of the power feeding device 140) and the voltage value measured in the voltage information acquisition unit 124 of the power receiving device 150 (hereinafter it will also be referred to as a received voltage value of the power receiving device 150), whether to allow the power feeding by the power feeding device 140 (Step S126).][0127 – 0131: the controller 142 may reduce the voltage to be supplied from the power feed device 140 based on the determination]. 
Regarding claim 19, Ontani discloses the non-transitory computer-readable storage media of claim 17, wherein to transmit the reference current, the instructions cause the processor to: detect one or more of: a rotation of the first apparatus relative to the second apparatus, a coupling of the first apparatus to the second apparatus, a request for power from the second apparatus to the first apparatus, a booting of one or both the first apparatus or the second apparatus, or a commencement of negotiation for power transfer from the first apparatus to the second apparatus; and transmit the reference current, in response to the detection [0124 – 0131: negotiating for power transfer from the first apparatus to the second apparatus]. 
Regarding claim 20, Ontani discloses the non-transitory computer-readable storage media of claim 17, wherein to transmit the reference current, the instructions cause the processor to: determine a current level and a voltage level of the power to be transmitted from the first apparatus to the second apparatus, based on least in part on the difference between the first voltage and the second voltage [0124 – 0131: controlling the power level based on the voltage differences].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3,4,18 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (US Publication 2018/0088648 A1), in view of Hunter (US Publication 2017/0115719 A1).
Regarding claim 3, Otani does not disclose the first apparatus of claim 2, wherein the second apparatus is to estimate a resistance of a transmission medium used for power transmission from the second apparatus to the first apparatus, based at least in part on the difference between the first voltage level and the second voltage level. 
Hunter discloses estimating a resistance of a transmission medium used for power transmission from the second apparatus to the first apparatus, based at least in part on the difference between the first voltage level and the second voltage level [0066: The resistance can be determined, for example, by dividing the difference in voltages at PSE output port 128 and PD input port 142 by the current on communication channel 104.][0087][0008-0010][0048]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ontani and Hunter together because they both directed to control power providing from one device to another device. Hunter’s disclosing of determining the resistance based on the voltages difference would allow Ontani to 
Regarding claim 4, Hunter discloses the first apparatus of claim 1, wherein: the controller is to negotiate the power transmission agreement, based at least in part on an estimation of a resistance of a transmission medium used for power transmission from the second apparatus to the first apparatus; and the estimation of the resistance of the transmission medium is based on the difference between the first voltage level and the second voltage level [0008: The sub-system can determine, based on a resistance of the channel, an amount by which to increase a level of power provided to the powered device.][0015][0021][0022][0048][0058]. 
Claim 18 is rejected for the same reasons as set forth in claim 4 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (US Publication 2018/0088648 A1), in view of Burton (US Publication 2018/0083480 A1).
Regarding claim 9, Otani does not disclose the first apparatus of claim 1, further comprising: a hinge to couple the first apparatus to the second apparatus, wherein the first apparatus and the second apparatus are to form a Converged Mobility Device (CMD). 
Burton discloses a hinge [Fig. 1, hinge 24] to couple the first apparatus [detachable panel 26] to the second apparatus [first panel 12], wherein the first apparatus and the second apparatus are to form a Converged Mobility Device (CMD) [Converged mobility device (CMD) in figure 1]. 

    PNG
    media_image1.png
    460
    608
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ontani and Burton together because they both directed to control power providing from one device to another device. Burton’s 
Regarding claim 10, Burton discloses the first apparatus of claim 9, wherein the second apparatus is to transmit the reference current, in response to: a movement of the first apparatus relatively to the second apparatus by an angle in the CMD from a first position to a second position; and the first apparatus remaining in the second position for at least a threshold period of time [Fig. 1][0033: one detachable panel 26 that can be mounted to the hinge member 24 includes a solar panel to generate solar power for charging a portable device as described herein and/or to power the mirror lighting elements 22.][0034]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 12,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (US Publication 2018/0088648 A1), in view of Hu et al (US Publication 2017/0040813) and in further view of Lee et al (US Publication 2004/0246341 A1).
Regarding claim 12, Otani discloses a first system [Fig. 7, power receiving device 150] comprising: 
a memory to store instructions [0030: power receiving device such as computer or peripheral device]; 
a processor coupled to the memory [0030: power receiving device such as computer or peripheral device], the processor to execute the instructions;
 an Input/Output (I/O) port to couple the first system to a second system, and to allow the processor to communicate with the second system via the I/O port [0125: The controller 152 of the power receiving device 150 transmits the voltage value acquired by the voltage information acquisition unit 124 to the power feeding device 140]; 
a voltage information acquisition unit (124) to detect a first voltage level of a reference current received from the second system, wherein the second system is to transmit the reference current at a second voltage level [0088: The voltage information acquisition unit 124 measures the voltage value of the power supply line 131][0097][0118][0124][0126: the voltage value measured in the voltage information acquisition unit 114 of the power feeding device 140 (hereinafter it will also be referred to as a supplied voltage value of the power feeding device 140) and the voltage value measured in the voltage information acquisition unit 124 of the power receiving device 150 (hereinafter it will also be referred to as a received voltage value of the power receiving device 150)]; and 
a cable interface 30 to allow the processor to communicate with another system [0030: communicate via cable 30][0031][0035][0037], 
wherein the processor is to cause transmission of a value of the first voltage level to the second system, to allow the second system to transmit power to the first system, wherein a level of the power transmitted from the second system to the first system is based at least in part on a difference between the first voltage level and the second voltage level [0125: The controller 152 of the power receiving device 150 transmits the voltage value acquired by the voltage information acquisition unit 124 to the power feeding device 140][0126-0131: determine power level based on the voltage difference]. 
Otani does not disclose:
 (1) a wireless interface to allow the processor to communicate with another system. Otani’s communication between two systems is via cable 30 instead. 
(2) An Analog-to-Digital Converter (ADC) to detect a first voltage level of a reference current received from the second system. Otani discloses the voltage information acquisition unit (124) to perform this detecting function.
However, Hu discloses, (1) a wireless interface to allow the processor to communicate with another system to control the voltage output by the power source adaptor [Fig. 1][0007: the wireless communication module is configured to start the wireless communication module to wait for being connected wirelessly with the mobile terminal, after the AC to DC converting unit receives the AC input power source or the charging interface is connected with the mobile terminal; and after they are connected successfully, to exchange data with the mobile terminal through the wireless communication module, and to adjust the charging voltage output by the AC to DC converting unit according to current voltage of a battery of the mobile terminal.][0008][0019][0025][0071]. 

    PNG
    media_image2.png
    468
    762
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ontani and Hu together because they both directed to control power providing from one device to another device. Hu’s disclosing of the wireless interface to communicate with the power source to control the voltage level to the power consuming device would allow Ontani to alternatively communicate in the wireless manner to thereby adjust the voltage output by the power feeding device. 
Lee discloses (2) An Analog-to-Digital Converter (ADC) to detect a first voltage level of a reference current received from the second system [Fig. 4][0034-0035: The control portion 75 preferably includes at least one analog-to-digital converter (ADC). The ADC receives a detected analog charge voltage and detected charge current from the charging portion 74 and processes the detected voltage and current in the control portion 75.]. 

    PNG
    media_image3.png
    557
    724
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ontani and Hu together for the same reasons as disclosed above. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ontani, Hu and Lee together because they all directed to control voltage output from the power source device. Lee’s disclosing of the Analog-to-Digital Converter (ADC) to detect a first voltage level of a reference current received from the second system would allow Ontani in view of Hu to utilize the analog to digital converter to detect the received voltage by modifying the detecting voltage component to be the ADC component. 

Regarding claim 16, Ontani discloses the first system of claim 12, further comprising: a display, wherein the processor is to cause issuance of a notification on the display, in response to the difference between the first voltage level and the second voltage level being higher than a threshold amount [0197: to notify the user of an abnormality when it is determined that the power feeding from the power feeding device to the power receiving device should be rejected. By providing the broadcasting unit, it is possible to notify the user that the cable has a fault (e.g., a damage). The broadcasting unit is able to notify the user of the abnormality by, for example, displaying a message on a display unit or emitting a warning sound.]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (US Publication 2018/0088648 A1), in view of Hu et al (US Publication 2017/0040813) and in further view of Lee et al (US Publication 2004/0246341 A1) and Burton (US Publication 2018/0083480 A1).
Regarding claim 13, Otani, Hu, and Lee do not disclose the first system of claim 12, further comprising: a hinge to couple the first system to the second system, wherein the first system and the second system are to form a Converged Mobility Device (CMD). 
Burton discloses a hinge [Fig. 1, hinge 24] to couple the first apparatus [detachable panel 26] to the second apparatus [first panel 12], wherein the first apparatus and the second apparatus are to form a Converged Mobility Device (CMD) [Converged mobility device (CMD) in figure 1]. 

    PNG
    media_image1.png
    460
    608
    media_image1.png
    Greyscale


Regarding claim 14, Burton discloses the first system of claim 13, wherein the I/O port is to couple the first system to the second system via the hinge [Fig. 1][0033: one detachable panel 26 that can be mounted to the hinge member 24 includes a solar panel to generate solar power for charging a portable device as described herein and/or to power the mirror lighting elements 22.][0034]. 

		Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.  Applicant argues that Otani does not disclose:
(1) a detection circuitry is to detect a first voltage level of reference current received from a second apparatus, wherein the second apparatus is to provide the reference current at a second voltage level. 

Examiner respectfully disagrees for the following reasons.
	Regarding first argument (1), Applicant argues that there is simply no mention of any reference current in Otani. Examiner respectfully disagrees with applicant argument because in paragraph 88 and figure 5 disclose that the voltage information acquisition unit 124 of the power receiving device 120 (first device) measures the received voltage value of the power line 131 at the power receiving device 120. The power feeding device also measures the feeding voltage value at the power feeding device. The difference voltage between the feeding voltage level and received voltage level is determined thereof. [0088: The voltage information acquisition unit 124 measures the voltage value at the power receiving device]. [0084: The voltage information acquisition unit 114 measures the voltage value at the power feeding device 110]. According to Ohm’s law there is a current exists on the power line 131 because the actual power and voltage are present on the power line 131. Applicant appears to argue Ohm’s law by stating there is simply no mention of any reference current in Otani. Once again, Examiner submits that the current is associated with the voltage on the power line 131 because the actual voltage supplies from the power feeding device 110 to the power receiving device 120 and the voltage levels are being measured at the power feeding device and power receiving device respectively. Applicant’s argument would be persuasive if applicant can show that there is no current on the power line when there are power and voltage both exist on the power line. In summary, Applicant’s argument is not persuasive by arguing the current does not exist on the power line when the voltage level is present. 


    PNG
    media_image4.png
    536
    852
    media_image4.png
    Greyscale


	Regarding second argument (2), Otani clearly discloses the controller of the power receiving device (first device) negotiates power transmission agreement with the power feeding device (second device) based on the potential difference between the supplied voltage value of the power feeding device 140 and the received voltage value of the power receiving device 150 [0099-0109][0126-0131]. Specifically, the power receiving device negotiates power transmission agreement with the power feeding device by determining whether to allow or reject the power supply based on the potential difference between the supplied voltage value [0126-0131][Claims 1, 2, 6 and 13]. The power receiving device negotiates whether to allow or reject the power supply level based on the voltage difference between the measured voltage feeding value and the measured voltage receiving value. The power receiving device sends the determination result to the power feeding to device to acquire a lower voltage. When it is determined that the power feeding from the power feeding device should be rejected, the power feeding device reduces a voltage of the power to be supplied to the power receiving device [0131 and claim 13]. Simply put, the power receiving device negotiates the supply voltage by determining based on the voltage difference and sending the determination result to the power feeding device to acquire a lower or reduce voltage level from the power feeding device. 

    PNG
    media_image5.png
    833
    762
    media_image5.png
    Greyscale


Claim 1. A power feeding system that supplies power from a power feeding device to a power receiving device via a cable, the power feeding system comprising: a first negotiation controller included in the power receiving device or the cable; a second negotiation controller included in the power feeding device; and a determination unit configured to determine whether to allow the power feeding from the power feeding device to the power receiving device, wherein the first negotiation controller comprises an information acquisition unit configured to acquire information to be used for the determination regarding whether to allow the power feeding, the determination unit determines, using the information acquired in the information acquisition unit, whether to allow the power feeding from the power feeding device, and the second negotiation controller controls the power supply to the power receiving device in accordance with the result of the determination in the determination unit.

Claim 2. The power feeding system according to claim 1, wherein the determination unit and the first negotiation controller are provided in the power receiving device.

Claim 6. The power feeding system according to claim 5, wherein the first negotiation controller acquires information regarding a supplied voltage that the power feeding device supplies to the power receiving device from the power feeding device via the cable, and the determination unit determines, when the difference between the voltage value of the power supply line measured in the power receiving device or measured in the cable on the side connected to the power receiving device and the supplied voltage is equal to or larger than a predetermined value, that the power feeding from the power feeding device should be rejected.

Claim 13. The power feeding system according to claim 1, wherein, when it is determined in the determination unit that the power feeding from the power feeding device should be rejected, the second negotiation controller reduces a voltage of the power to be supplied to the power receiving device.

For all of the foregoing reasons above, Examiner submits that Otani does disclose (2) negotiate a power transmission agreement based at least in part on a difference between the first voltage level and the second voltage level. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record do not disclose “The first apparatus of claim 1, wherein: the controller is to negotiate transmission of a first amount of power, in response to a first difference between the first voltage level and the second voltage level; the controller is to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187